Citation Nr: 0332181	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a 
right shoulder injury.

2.  Service connection for residuals of a neck injury.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1968.  
He also had service in the U.S. Army Reserve.

A January1981 RO rating decision denied service connection 
for residuals of a right shoulder injury.  The veteran was 
notified of this determination in January 1981 and he did not 
appeal.

In 2000 and 2001, the veteran submitted claims for service 
connection for residuals of a neck injury and a higher 
(compensable) evaluation for residuals of a fracture of the 
right 5th metacarpal, and an application to reopen the claim 
for service connection for residuals of a right shoulder 
injury.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a June 2001 RO rating decision that denied the 
requested benefits.

In May 2002, the veteran testified before the undersigned at 
a videoconference.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, the RO sent evidence 
development letters to the veteran in January and February 
2001.  Those letters notified the veteran to submit evidence 
within 60 days.  Therefore, since this case is being remanded 
for additional development or to cure a procedural defect, 
the RO must take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

A review of the record shows that all of the veteran's 
service medical records have not been obtained for inclusion 
in the record.  The available service medical records were 
obtained from the veteran in 1980 in conjunction with the 
adjudication of his claim for service connection for 
residuals of a right shoulder injury.  In correspondence 
dated in December 1980, the veteran noted that he had 
additional service medical records.  Under the circumstances, 
the duty to assist the veteran includes attempting to obtain 
additional service medical records from the National 
Personnel Records Center (NPRC) and the veteran.  

The statement of the case sent to the veteran and his 
representative in March 2002 does not contain the revised 
regulations for the evaluation of a digit of the hand, 
effective January 2, 2002.  66 Fed. Reg. 55614-55617 (Nov. 2, 
2002).  Due process requires that the RO consider these 
regulations prior to appellate consideration of the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The veteran should also be advised that 
if he would like his appeal decided 
without delay, he can tell VA that he 
wishes to waive any remaining time period 
he has to respond to this notice.

2.  The veteran should be asked to submit 
any service medical records in his 
possession to VA for consideration with 
regard to his claims.  

3.  The RO should submit a request to the 
NPRC for the veteran's service medical 
records.

4.  After the above development, the RO 
should review the veteran's claims.  The 
review of the claim for an increased 
(compensable) evaluation for residuals of 
fracture of the right 5th metacarpal 
should consider the revised regulations 
for the evaluation of finger disorders 
noted above.  If action remains adverse 
to the veteran, a supplemental statement 
of the case should be sent to the veteran 
and his representative.  They should be 
afforded the opportunity to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



_________________________________________________
	Lawrence M. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




